DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
In that response, claim 1 was amended.  Claims 1, 2, and 4-22 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 7,025,983) in view of Johnson (Johnson, M.W., Griffiths, R.R., Potential Therapeutic Effects of Psilocybin, Neurotherapeutics (2017) 14:734–740).
Regarding claims 1, 4-9, 13, 14, 17-22, Leung teaches (title; abstract; col.3 ll.10-13, col.19 l.1-col.20 l.21; claims 1-11) rapidly dissolvable films comprising an active agent and the excipients in present claims 17 and 21 (col.5 ll.15-23, col.13 ll.53-59), specifically including the following:
plasticizer, at up to about 20 % (col.5 ll.54-57)
moisture, preferably at about 3 to about 8% (col.11 ll.21-57);
sweeteners at up to about 10% (col.6 ;.21-col.7 l.5)
flavoring, preferably at about 8 to about 10 % (col.7 ll.8 -56);   
a mixture of water soluble film-forming polymers or binder such as pullulan and pectin at about 30 to about 80% (col.4 l.66-col.5 l.14);
colorants, preferably at under 1% (col.7 ll.57-col.8 l.9);
preservative, preferably at about 0.01 % (col. 14 ll.1-6); and 
active agents including psychopharmacological at a suitable dose amount, e.g., 1-4 mg/dose (col.12 l.22-col.13 l.59).
The films dissolve within 30 seconds (col.9 ll.62-63).  For the pharmaceutically active agent, 1-4 mg/dose overlaps with the amounts in claims 1, 6-9, 13, and 14.  For each excipient, Leung’s ranges overlap those in claim 21.   In the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  
Leung does not specifically teach psilocybin, psilocin, baeocystin, or combinations thereof as recited in claim 1.
Johnson reviews studies on psilocybin, including a “small, open-label study in patients with treatment-resistant depression showed reductions in depression and anxiety symptoms 3 months after two acute doses”, and “small, open-label pilot studies [that] have shown promising success rates for both tobacco and alcohol addiction”, with “absence of severe drug-related adverse reactions” (abstract; see title, p.732-38).  In patients suffering from cancer-related psychiatric distress, ~0.31 or 0.43 mg/kg of oral psilocybin resulted in “numerous improved clinical outcomes over the very-low-dose condition at 5 weeks (before the crossover)” as well as “large and persisting reductions at a 6-month follow-up” on the Hamilton Anxiety Rating Scale, the STAI, the Hamilton Depression Rating Scale, and the BDI (p.735 right col.; see also p.736 second col.).  Inpatients of treatment-resistant depression, 10 mg oral psilocybin in a first session and 26 mg in a second session a week later resulted in improvement in depressive symptoms at week 1 and 3 months post-treatment.  (p.736 left-rt. cols.).  Similar doses were administered for treatment of tobacco addiction and alcohol dependence with promising results (p.737).  A dose of about 0.3 mg/kg, with an adult weight of 60 kg, indicates a total daily dose of about 18 g. The skilled person would have known to divide the total dose into one or more films of Leung depending on desired dose increments and film preparation processes.
It would have been prima facie obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of  Leung and Johnson and use Leung’s rapidly dissolving dosage forms comprising psilocybin as recited in the instant claims. The skilled person would have been motivated to do so because both references are drawn to delivery of psychopharmacologicals, Leung teaches that the rapidly dissolving film dosage forms are “are adequately tolerated without causing undue negative side effects” (col.12 ll.29-30) for benefits such as improved patient compliance (col.1 ll.23-25), and Johnson teaches that oral psilocybin has been shown to be effective in treating  patients of cancer-related psychiatric distress and treatment-resistant depression.  
Regarding claim 2 which recites “comprising boosting physical energy level, …treating addiction, or any combination thereof” it is noted that those results are not steps are not performed actively, i.e., as a step comprising the method claimed.  Rather it would occur as an effect of the administering step in claim 1.  Thus the clause raises a question as to the limiting effect of the claim language. Such a clause “in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”, as in the instant claim.  MPEP § 2111.04 (I) (citations omitted).  As discussed above, Johnson discusses known prior art on using psilocybin for these indications.
Regarding claims 10-12, an example film was about 22mm x 32mm, about 0.0013 inches (0.03mm) thick, and weighed about 35 mg (col.  ll.39-43). Furthermore Leung expressly teaches that once prepared to a desired thickness, the film can be cut to a desired dimension to achieve the desired dose (col.11 ll.22-24, col.14 ll.56-60, col.20 ll.34-36).  Without more, it is not seen that the measurements alone render claims 10-12 patentable.
Regarding claims 15 and 16, Leung discusses casting a uniform mixture of the active agent and the carriers and excipients, and then drying and cutting the mixture (col.20 ll.34-36).  Therefore there would be under 5% variance of the active agent per unit area and content uniformity across multiple films.  Further regarding claim 15 and claim 16, these claims recite quality control of the finished oral dissolvable films.  As the one of ordinary skill in the art is also a person of ordinary competence in the field of pharmaceutical delivery, desiring and providing for uniformity within a film or among multiple film samples would have required no express teaching in prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615